DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, remarks and amendments filed on 05/04/2022 and Request for Continued Examination filed on 05/17/2022, have been entered.
Application Status
Amended claim 27-30, 32-35 and new claim 39-41 are under examination.
Claim 1-26, 31 and 36-38 are cancelled.
Claim 27-30, 32-35 and 39-41 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 was filed after the mailing date of the Final Rejection on 03/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Rejections 
The 35 U.S.C. 103 rejections over claim 27-29, 32, 33, 35 and 36 as being unpatentable over Wilson (US 6,630,452 B2) in view of Archives of Disease in Childhood (Arch Dis Child, Ref. U) have been withdrawn in light of Applicant’s new limitations in claims, including a new limitation of “…wherein the composition is free of milk solids…”. 
The 35 U.S.C. 103 rejections over claim 30 as being unpatentable over Wilson (US 6,630,452 B2) in view of Archives of Disease in Childhood (Arch Dis Child, Ref. U) as applied to claim 29 above, and further in view of Barrett-Reis et al. (US 2007/0098849 A1) have been withdrawn.

Claim Objections
Claim 27 is objected to because of the following informalities: in claim 27, line 13, with the phase “1-6-mg” should be “1-6 mg”, emphasis no hyphen between 6 and mg.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27, 28, 29, 32, 33, 34, 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Huang H et al. (CN 104187740 A, Machine Translation, English) and in view of  Wilson (US 6,630,452 B2), Archives of Disease in Childhood and Scoglio (US 2020/0023022 A1, PCT/EP2016/079690, filing date 12/04/2016). 
Regarding claim 27, Huang H et al. (Huang) discloses a semisolid, infant and child nutrition supplementing food (composition) (‘740, Abstract, [0032]) comprising vitamins and minerals (‘740, [0012], Claim 4) including iodine, vitamin D, choline, iron, nicotinic acid (vitamin B3), vitamin B6, vitamin B12, vitamin E, selenium, and zinc. With respect to the limitation of “…wherein the composition is free of milk solids…”, Huang teaches the composition may have one kind of following substance(s) including soybean (‘740, claim 7), hence free of milk and milk products (milk solids). With respect the limitation of “…wherein the composition is a semi-solid or puree…”, Huang teaches the infant and child nutrition supplementing food (composition) is semi-solid comprising a puree (‘740, claim 1). 
With respect to the cited amounts, Huang doses not explicitly disclose the amounts vitamins and minerals (‘740, [0026]). However, Wilson discloses a nutritional composition (‘452, col. 3, ln. 36-47) comprising ingredients (‘452, col. 4, ln. 1-33) in amounts, units per Liter (1000 mL); wherein a reduced Wilson’s amounts of the ingredients units per 500 mL correspond to:
iodine in an amount of 50 mcg (µg), which is in range with the cited range; 
vitamin D in an amount of 5.3 mcg (µg), which is in range with the cited range; 
choline in an amount of 50 mg, which is in range with the cited range; 
iron in an amount of 4 mg, which is in range with the cited range; 
vitamin B3 (niacin) in an amount of 4.5 mcg (4.5 µg), which is in outside the newly cited range;
vitamin B6 in an amount of 300 mcg (0.3 µg), which is in range with the cited range; 
vitamin B12 in an amount of 1.0 mcg (µg), which is outside the cited range;
vitamin E in an amount of 3.7 mg, which is in range with the cited range; 
selenium in an amount of 7 mcg (7 µg) which is in range with the cited range; and 
zinc in an amount of 3 mg, which is in range with the cited range. 
Wilson’s amounts of the vitamin B3 (niacin) and vitamin B12 are outside the cited ranges.  Wilson teaches the nutritional composition utilized in conjunction with various nutritional products, including infant formula, follow-on formula, toddler’s beverage (‘452, col. 3, ln. 36-40).  With respect to claim 28, Wilson teaches the nutritional composition comprising folic acid in an amount of 80 mcg/L (‘452, col. 4, line 18), which corresponds to 20 mcg (µg) in 500 ml of the composition; wherein the folic acid is 20 µg is in range with the cited range. Additionally, Archives of Disease in Childhood discloses recommended amounts of vitamins, including vitamin B3 (niacin) and vitamin B12 for supplementation units/per day. Archives of Disease in Childhood teaches vitamin B3 (niacin) in a range of  3-8 mg and B12 in a range of 0.3 -0.5 ug per day (pg. 161, Table 2) depended upon age group. The amounts overlaps the cited ranges or B3 and B12. 
Wilson, Archives of Disease in Childhood and Huang are of the same field of endeavor of composition with vitamins to provide to children for a healthy balanced diet. It would have been obvious at the time of the filing of the claimed invention to be motivated to employ Wilson’s amounts of cited vitamins and minerals and Archives of Disease in Childhood’s teaching amounts of B13 and B12 in Huang’s composition to improve the nutrition and health of infants and children (‘740, Abstract, [0007]).
With respect to the cited food components, modified Huang does not disclose sources of the vitamins and minerals are from food components. However, Scoglio discloses nutritional supplement including minerals and vitamins derived by natural and organic sources (food component) (‘022, [0011]), including the cited vitamins and minerals (‘022, [0014], [0027],[0032], [0034], [0048], [0052], [0056], [0060]) will be properly absorbed by the body (‘022, [0010]) to provide beneficial health effects. It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to be motivated to use Scoglio’s nutritional supplement including minerals and vitamins derived by natural and organic sources (food component) (‘022, [0011]) in modified Huang’s composition to ensure the body will properly absorbed the minerals and vitamins for beneficial health effects as taught by Scoglio.
With respect to claim 29, Wilson discloses the nutritional composition (‘452, col. 3, ln. 36-47) comprising the ingredients (‘452, col. 4, ln. 1-33) in the amounts, units per Liter (1000 mL); wherein the reduced Wilson’s amounts of the ingredients units per 500 mL correspond to:
iodine in an amount of 50 mcg (µg), which is outside the cited range; 
vitamin D in an amount of 5.3 mcg (µg), which is in range with the cited range; 
choline in an amount of 50 mg, which is in outside with the cited range; 
iron in an amount of 4 mg, which is in range with the cited range; 
vitamin B3 (niacin) in an amount of 4.5 mcg (4.5 µg), which is outside the cited range;
vitamin B6 in an amount of 300 mcg (0.3 µg), which is in range with the cited range; 
vitamin B12 in an amount of 1.0 mcg (µg), which is outside the cited range;
vitamin E in an amount of 3.7 mg, which is outside with the cited range; 
selenium in an amount of 7 mcg (7 µg) which is in range with the cited range; and 
zinc in an amount of 3 mg, which is in range with the cited range. 
Wilson’s amounts of the vitamin B3 (niacin), vitamin B12, and vitamin E are outside the cited ranges.  Wilson teaches the nutritional composition utilized in conjunction with various nutritional products, including infant formula, follow-on formula, toddler’s beverage (‘452, col. 3, ln. 36-40).  Archives of Disease in Childhood discloses recommended amounts of vitamins, including vitamin B3 (niacin) and vitamin B12 for supplementation units/per day. Archives of Disease in Childhood teaches vitamin B3 (niacin) in a range of  3-8 mg and B12 in a range of 0.3 -0.5 ug per day; and vitamin E in a tolerable upper intake range of 10 mg/100 kcal of formula  (pg. 161, Table 2) depended upon age group. Archives of Disease in Childhood’s amounts overlaps the cited ranges or B3, B12 and vitamin E. Additionally, modified Huang does not explicitly disclose the cited amount of iodine and choline as cited in claim 29. It is well known in the art to adjust amounts of supplementation of vitamins and minerals, including iodine and choline to provide a desire health benefits. Wilson clearly recognize vitamins and minerals in a nutritionally significant amounts (‘452, col. 3, ln. 48-59). It would have been obvious to one of ordinary skill in the art to adjust amounts of modified Huang’s iodine and choline in the nutritional composition in a nutritionally significant amounts to provide known health benefits, absent evidence to the contrary. 
Regarding claim 32, modified Huang discloses the composition comprising vitamin A (‘740, [0012]). Modified Huang does not disclose sources of the vitamins and minerals are from food components. However, Scoglio discloses nutritional supplement including minerals and vitamins derived by natural and organic sources (food component) (‘022, [0011]), including the cited vitamins and minerals (‘022, [0014], [0027],[0032], [0034], [0048], [0052], [0056], [0060]) will be properly absorbed by the body (‘022, [0010]) to provide beneficial health effects. It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to be motivated to use Scoglio’s nutritional supplement including minerals and vitamins derived by natural and organic sources (food component) (‘022, [0011]) in modified Huang’s composition to ensure the body will properly absorbed the minerals and vitamins for beneficial health effects as taught by Scoglio.
Regarding claim 33, Huang as modified by Wilson, wherein Wilson discloses the composition with 15 grams of protein per Liter (‘452, col. 4, ln. 6), which corresponds to 3.75 grams protein per 500 mL of the composition; wherein 3.75 grams protein provides 15 calories, which is in range with the cited range. 
Regarding claim 34 and 40, modified Huang discloses the claimed invention as discussed in above in claim 27. Modified Huang does not disclose the cited sources of the food component of the vitamins and minerals . However, it would have been obvious to one of ordinary skill in the art to employ commercially available food components as cited in the claim for their desired vitamins and minerals from those food components, absent a showing of unexpected results from each cited food components in the claimed composition. Huang as modified by Wilson, wherein Wilson discloses the composition with 15 grams of protein per Liter (‘452, col. 4, ln. 6), which corresponds to 3.75 grams protein per 500 mL of the composition; wherein 3.75 grams protein provides 15 calories, which is in range with the cited range. 
Regarding claim 35, when reading the preamble in the context of the entire claim, the recitation “promoting neurodevelopment in an infant aged 3-18 months” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Modified Huang discloses the composition to provide nutrition to infant and children (‘740, [0007]) hence it is expected to encompass the limitation of administrating the composition to infant and children. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Huang H et al. (CN 104187740 A, Machine Translation, English) and in view of  Wilson (US 6,630,452 B2), Archives of Disease in Childhood and Scoglio (US 2020/0023022 A1, PCT/EP2016/079690, filing date 12/04/2016 as applied to claim 29 above, and further in view of Barrett-Reis et al. (US 2007/0098849 A1).
Regarding claim 30, modified Huang discloses the claimed invention as discussed above. Additionally, Wilson teaches the nutritional composition comprising the folic acid in an amount of 80 mcg/L (‘452, col. 4, line 18), which corresponds to 20 mcg (µg) in 500 ml of the composition; wherein the folic acid is 20 µg is in range with the cited range. Wilson clearly teaches additional ingredients may be included in the composition including polyunsaturated fatty acids (‘452, col. 3, ln. 60-65). 
Modified Huang does not explicitly disclose docosahexaenoic acids as the polyunsaturated fatty acids. However, Barret-Reis et al. (Barret-Reis) discloses an infant formula (composition) comprising docosahexaenoic acid (DHA) in an amount range of about 35 to 360 mg/liter (‘849, [0033]) of the infant formula (composition) which corresponds to the amount of 0.29 mg to 2.93 mg of DHA the infant formula in Example 5.1-5.3 (‘849, [0106)) and in range with the cited range. Huang and Barret-Reis are of the same field of endeavor of nutrition for infant. It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to employ Barret-Reis’s docosahexaenoic acid (DHA) and amount (‘849, [0033]) in modified Huang’s composition for a desired known health benefits. 

Allowable Subject Matter
Claim 39 and 41 are allowed.
Claim 39 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 27-30, 32-35 and new claim 39-41 have been considered but are moot because the new ground of rejection does not rely on the combined references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments to Finality of Office Action is improper, is not persuasive. As noted in the Final Action, Applicant’s amendments including new ranges of the components are new limitations in the claims submitted on 01/22/2022; hence new prior art was applied to the claims with new limitations. The Finality of the Office is proper due to Applicant’s amendments that necessitated the new grounds of rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792